EXHIBIT 10.11
NEW SUBLEASE AND TERMINATION OF PRIOR SUBLEASE
NEW SUBLEASE AND TERMINATION OF PRIOR SUBLEASE (this “Sublease”), made as of the
21st day of December, 2010, by and between Primus Financial Products, LLC, a
Delaware limited liability company, having an office at 360 Madison Avenue, New
York, New York (“Sublessor”), and Seaport Group Leasing, LLC, a New York limited
liability company, having an office at 360 Madison Avenue, New York, New York
(“Sublessee”).
Statement of Facts
A. Pursuant to an Agreement of Lease made as of July 25, 2002, between Madison
45 LLC (“Prime Landlord”) and Sublessor, a copy of which has been previously
provided to Sublessee (the “Original Prime Lease”), Prime Landlord leased to
Sublessor the entire rentable area of the twenty-third (23rd) floor (the “23rd
Floor Premises”) in the building known as 360 Madison Avenue, New York, New York
(the “Building”), said 23rd Floor Premises being more particularly described in
the Original Prime Lease.
B. Pursuant to a First Amendment of Lease made as of February  _____, 2006
between Prime Landlord and Sublessor (the “First Amendment”), the Prime Landlord
leased to Sublessor the entire twenty-fifth (25th) floor of the Building (the
“25th Floor Premises”), said 25th Floor Premises being more particularly
described in the First Amendment (the Original Prime Lease and First Amendment
shall collectively be the “Prime Lease”).
C. Pursuant to a Sublease made as of July 1, 2009, between Sublessor and
Sublessee, (the “25th Floor Sublease”), Sublessor subleased to Sublessee the
25th Floor Premises as more particularly described in the 25th Floor Sublease,
and which 25th Floor Sublease was consented to by Prime Landlord on July 17,
2009.
D. Sublessee desires to vacate the 25th Floor Premises and terminate the 25th
Floor Sublease and, instead, sublease from Sublessor the 23rd Floor Premises and
Sublessor is willing to recapture the 25th Floor Premises and, sublease to
Sublessee the 23rd Floor Premises upon the terms and conditions hereinafter set
forth. Capitalized terms used herein and not otherwise defined, shall have the
same meanings ascribed to them in the Prime Lease.
NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Sublessor and Sublessee hereby agree as follows:

  1.  
Agreement to Sublease and Termination of 25th Floor Sublease.

(a) Agreement to Sublease. Provided Sublessee is not in default of any of the
terms of this Sublease or the 25th Floor Sublease either as of the date hereof
or the 23rd Floor Sublease Commencement Date (as hereinafter defined), Sublessor
hereby leases to Sublessee and Sublessee hereby hires from Sublessor the 23rd
Floor Premises upon the terms hereinafter contained and, subject to and
subordinate to the provisions of the Prime Lease, for a term (the “23rd Floor
Sublease Term”) which shall commence on the date which shall be the date upon
which Sublessor shall deliver possession of the 23rd Floor Premises to Sublessee
(the “23rd Floor Sublease Commencement Date”) and shall end on September 29,
2016 (the “Sublease Expiration Date”), unless terminated sooner

 

 



--------------------------------------------------------------------------------



 



pursuant to the terms hereof. Notwithstanding anything to the contrary contained
herein, Sublessor shall deliver possession of the 23rd Floor Premises to
Sublessee, in the condition required pursuant to Section 5 herein, on the latest
to occur of (i) full execution of this Sublease, (ii) receipt of the first
month’s Base Rent (as hereinafter defined) which shall be paid to the Sublessor
upon Sublessee’s execution of this Sublease but will be held undeposited until
Prime Landlord’s consent referenced in point (iii) below is received and
delivery of the Security Deposit (as hereinafter defined) to Sublessor (but
Sublessor may deliver the 23rd Floor Premises prior to its receipt of the
additional Security Deposit as contemplated by Section 11(e) of this Sublease),
(iii) receipt of Prime Landlord’s consent to this Sublease or Sublessee’s
occupancy of the 23rd Floor Premises pursuant to this Sublease, a copy of which
shall be delivered by Sublessor promptly upon receipt to Sublessee,
(iv) delivery of possession of the 25th Floor Premises from Sublessee to
Sublessor in the condition required under the 25th Floor Sublease (except that
Sublessee shall leave the 25th Floor Furniture (as hereinafter defined) in the
25th Floor Premises, (v) payment to Sublessor of any and all sums due under the
25th Floor Sublease through the Surrender Date (as defined below) and
(vi) January 20, 2011. When the 23rd Floor Sublease Commencement Date has been
determined, Sublessor shall deliver to Sublessee, and Sublessor and Sublessee
shall execute a commencement date agreement in the form attached hereto as
Exhibit C, confirming the actual 23rd Floor Sublease Commencement Date.
Sublessor shall not, prior to the 23rd Floor Sublease Commencement Date, in bad
faith willfully delay delivery of possession of the 23rd Floor Premises if Prime
Landlord consents to this Sublease. If, for any reason, the 23rd Floor Sublease
Commencement Date does not occur within six (6) months after the date of this
Sublease, this Sublease shall be terminated and of no further force and effect,
except that each party hereto shall retain whatever rights and remedies it may
have under this Sublease for any breach by the other party and the 25th Floor
Sublease shall continue in full force and effect.
(b) Termination of 25th Floor Sublease. As of the 23rd Floor Sublease
Commencement Date, (the “Surrender Date”), Sublessee shall (a) remove all
Sublessee’s fixtures and personal property from the 25th Floor Premises in
accordance with the requirements of the 25th Floor Sublease (but subject to
Section 20 hereof); (b) surrender possession of the 25th Floor Premises to
Sublessor in broom-clean condition; and (c) surrender to Sublessor all keys for
the 25th Floor Premises. Sublessee does hereby acknowledge and agree that
Sublessee’s surrender of the 25th Floor Premises to Sublessor shall not release
Sublessee from its obligations under the 25th Floor Sublease including, but not
limited to, Sublessee’s obligation to pay Base Rent, additional rent,
Sublessee’s Tax Share and Proportionate Share of Operating Expenses, Sublessee’s
Air Conditioning Costs, A/C Payment, Sublessee Surcharges, and all other charges
imposed on Sublessee under the 25th Floor Sublease accruing with respect to the
25th Floor Premises prior to the Surrender Date, which liability shall survive
the Surrender Date. Sublessee agrees that upon the Surrender Date, Sublessor
shall be released from all claims, costs, causes of action, damages and all
other liability arising after the Surrender Date related to Sublessee’s sublease
of the 25th Floor Premises. Sublessor agrees that, provided Sublessee complies
with the provisions of this

 

2



--------------------------------------------------------------------------------



 



Sublease and the 23rd Floor Commencement Date occurs (x) the 25th Floor Sublease
shall be deemed terminated and of no further force and effect as of the
Surrender Date (except for any provisions expressly stated therein and herein to
survive termination of the 25th Floor Sublease) and (y) Sublessee shall, as of
the Surrender Date, be released of all obligations with respect to the 25th
Floor Premises except for any reconciliation of Operating Expenses, Taxes and
payment of all other costs and charges with respect to the 25th Floor Premises
applicable to any period of time prior to the Surrender Date and such
reconciliation and obligation to pay for all such other costs shall expressly
survive the expiration or termination of the 25th Floor Sublease and nothing in
this Sublease shall change any provision of the 25th Floor Sublease with respect
to payments (or reconciliation of payments) of Operating Expenses, Taxes or any
other sums accruing or arising prior to the Surrender Date even if the same are
billed after the Surrender Date. The failure of Sublessee to pay any amounts
attributable to the 25th Floor Premises after the Surrender Date within ten
(10) business days after Sublessee’s receipt of demand therefore shall be deemed
a default under this Sublease.
(c) Representations. Sublessee represents and covenants, with respect to
Sublessee’s rights in and occupancy of the 25th Floor Premises, that the
following statements are true as of the date hereof and will be true on the
Surrender Date:
(i) Sublessee owns and holds the entire subleasehold interest of Sublessee under
the 25th Floor Sublease;
(ii) There exist no subleases or occupancy agreements affecting the 25th Floor
Premises or any part thereof other than the 25th Floor Sublease;
(iii) Sublessee has not assigned or encumbered Sublessee’s interest under the
25th Floor Sublease or any part thereof or any alterations, decorations,
installations, additions and improvements to the 25th Floor Premises; and
(iv) Sublessee has not done or knowingly suffered any act or omission and will
not do or knowingly suffer any act or omission whereby the 25th Floor Premises
or any part thereof is or may be in any way charged, assessed or encumbered. No
contracts for the furnishing of any labor or materials with respect to
improvements or alterations in or about the 25th Floor Premises have been let by
Sublessee or are outstanding that have not been performed and satisfied.
(d) Indemnification. Sublessee agrees to defend, indemnify and save Sublessor
harmless from and against all claims, loss, cost, damage and expense sustained
by Sublessor (including, without limitation, all expenses, costs and reasonable
attorneys’ fees of Sublessor in any action or defense undertaken by Sublessor to
protect itself from such loss or damage) resulting from any breach by Sublessee
of the covenants, representations and warranties made in Sections 1(b) and
(c) herein, from any lien, charge, encumbrance or claim against the 25th Floor
Premises relating to any work or action caused or undertaken by or on behalf of
Sublessee prior to the Surrender Date, from any failure of Sublessee to
surrender possession of the 25th Floor Premises by the Surrender Date in the
manner required hereunder, which obligation shall survive the Surrender Date.

 

3



--------------------------------------------------------------------------------



 



(e) Cooperation. Sublessor and Sublessee shall cooperate with one other in the
exchange of occupancies of the 23rd Floor Premises and the 25th Floor Premises
on the Surrender Date and the 23rd Floor Sublease Commencement Date. Sublessor
and Sublessee shall minimize any interference with the other’s vacating of their
current occupancy and move into their new occupancy. Prior to the 23rd Floor
Sublease Commencement Date, Sublessee and Sublessor shall be permitted to access
the 23rd Floor Premises and the 25th Floor Premises, respectively, at reasonable
times and upon prior notice to the other for the purpose of installing data and
communications services, and each party shall minimize any interference with the
ordinary conduct of the other’s business during any such installation.
2. Use and Occupancy. Sublessee shall use and occupy the 23rd Floor Premises
only for the use permitted in the Prime Lease and for absolutely no other
purpose.
3. Base Rent and Additional Rent.
(a) Commencing as of the 23rd Floor Sublease Commencement Date, Sublessee shall
pay to Sublessor an annual base rent of Seven Hundred Twenty-Six Thousand Four
Hundred Forty-Nine Dollars ($726,449.00) (“Base Rent”). The Base Rent shall be
paid without any prior demand therefor, in equal monthly installments of Sixty
Thousand Five Hundred Thirty-Seven Dollars and Forty-Two Cents ($60,537.42) in
advance, on the first day of each month during the 23rd Floor Sublease Term,
without any abatement, deduction, counterclaim, setoff or defense whatsoever
(except as may be expressly provided herein). If the 23rd Floor Sublease
Commencement Date is not the first day of a calendar month, then the Base Rent
shall be pro-rated for such partial calendar month and the balance of the first
monthly installment of Base Rent theretofore paid shall be credited against the
next monthly installment of Base Rent. The monthly installment of Base Rent
payable on account of any partial calendar month during the 23rd Floor Sublease
Term, if any, shall be prorated. Notwithstanding the foregoing, provided
Sublessee is not in default in the performance of any of the terms, covenants
and conditions of this Sublease beyond applicable notice and cure periods,
Sublessee shall receive an abatement of Base Rent for the first ninety (90) days
of the 23rd Floor Sublease Term (the “Abatement Period”) but during the
Abatement Period Sublessee shall otherwise be required to comply with all the
other terms, covenants and conditions of this Sublease. The first month of Base
Rent to be paid to the Sublessor upon Sublessee’s execution of this Sublease
shall be applied to the period following the Abatement Period. If Sublessor has
received any Base Rent, additional rent, Operating Expenses, Air Condition Costs
or A/C Payment payable for the 25th Floor Premises applicable to any period of
time after the 23rd Floor Sublease Commencement Date, Sublessor shall credit
such payment to Sublessee’s next payment of Base Rent due under this Sublease
for the 23rd Floor Premises.

 

4



--------------------------------------------------------------------------------



 



(b) In addition to Sublessee’s obligation to pay Base Rent, Sublessee shall also
pay to Sublessor, as additional rent hereunder no later than (10) days after
receipt of demand therefor (except for items of additional rent which are
recurring monthly items in which case shall be paid as and when Sublessee pays
its Base Rent), all other amounts that become due and payable from time to time
by Sublessor under the provisions of the Prime Lease solely with respect to the
23rd Floor Premises (as set forth in invoices or bills received by Sublessor
from Prime Landlord for such amounts attributable to the 23rd Floor Premises
only, or in the alternative, pursuant to a percentage allocation agreed upon by
Sublessor and Sublessee if such invoices or bills combine amounts applicable to
both the 23rd Floor Premises and the 25th Floor Premises), including, without
limitation:
(i) the additional rent payable under Sections 3.03 and 3.04 of the Prime Lease
pertaining to the escalation in Operating Expenses (as such term is defined in
the Prime Lease); and
(ii) the additional rent payable under Sections 3.01 and 3.02 of the Prime Lease
pertaining to the escalation in Taxes (as such term is defined in the Prime
Lease); and
(iii) the additional rent payable under Sections 3.05 and 3.06 of the Prime
Lease pertaining to the payments of Air Conditioning Costs and Tenant’s A/C
Payment (as such terms are defined in the Prime Lease);
provided, however, that:
(1) for purposes of calculating the escalation in Operating Expenses payable as
additional rent under this Sublease, as set forth in the Prime Lease, the term
“Base Operating Factor”, as used therein, shall be deemed to be the Operating
Expenses for the 2011 calendar year; and
(2) for purposes of calculating the escalation in Taxes payable as additional
rent under this Sublease, as set forth in the Prime Lease, the term “Base Tax”,
as used therein, shall be deemed to mean the product determined by multiplying
(x) the amounts for which the Land (as defined in the Prime Lease) and Building
are assessed by the City of New York for the purpose of establishing Taxes (as
defined in the Prime Lease) to be paid by Prime Landlord for the Tax Year (as
defined in the Prime Lease) July 1, 2010 to June 30, 2011 as finally determined,
by (y) the real property tax rate applicable to the Real Property (as defined in
the Prime Lease) with respect to such Tax Years.
(c) Sublessee’s Tax Share and Proportionate Share of Operating Expenses shall be
the same as those provided in Article 3 of the Original Prime Lease. In
addition, Sublessor shall provide Sublessee with statements based on Landlord’s
Statements (as defined in the Prime Lease) for Sublessee’s Tax Payment and
Operating Payment (as defined in the Prime Lease) in the manner provided in the
Prime Lease and Sublessee shall make such Tax Payments and Operating Payments to
Sublessor in the manner required under the Prime Lease, but subject to the
modifications set forth in this Sublease. Sublessee’s obligations to pay
additional rent shall survive the termination or expiration of this Sublease in
the same manner as provided under the Prime Lease.
(d) Sublessor shall supply Sublessee with a copy of any backup documentation it
receives from the Prime Landlord in connection with invoices for increases in
Taxes, Operating Expenses, Air Conditioning Costs or Tenant’s A/C Payment with
respect to the 23rd Floor Premises.

 

5



--------------------------------------------------------------------------------



 



(e) All sums of money (except for Base Rent) as shall become due from and
payable by Sublessee to Sublessor hereunder shall be deemed additional rent. If
Sublessee fails to make any payment of additional rent when due, Sublessor shall
have the same rights and remedies with respect thereto as for a default in
payment of Base Rent when due. All Base Rent and additional rent shall be paid
to Sublessor at its office at the Building, or such other place, or to such
agent and at such place, as Sublessor may designate by ten (10) days’ prior
written notice to Sublessee, without any abatement, deduction, counterclaim,
setoff or defense whatsoever, in lawful money of the United States of America.
(f) Sublessee is responsible for paying for all charges for all services,
materials, and other items provided to the Sublessee (or on its behalf) by or on
behalf of the Prime Landlord or its contractors or agents to the extent such
services, materials, and other items are not required, pursuant to the Prime
Lease, to be provided without charge.
(g) Sublessee shall also pay to Sublessor, as additional rent, any and all
amounts other than annual fixed rent, which, by the terms of the Prime Lease
become due and payable by Sublessor to Prime Landlord and which would not have
become due and payable but for the acts, requests for services, and/or failures
to act of Sublessee, its agents, officers, representatives, employees, servants,
contractors, invitees, licensees or visitors (“Sublessee Surcharges”) but
Sublessee shall not be required to pay for any costs imposed by Prime Landlord
to the extent the same arise from Sublessor’s negligence or willful misconduct.
Within a reasonable time after receipt by Sublessor of any statement or written
demand from Prime Landlord including any Sublessee Surcharges, Sublessor will
furnish Sublessee with a copy of such statement or demand together with
Sublessor’s statement of the amount of any such Sublessee Surcharges, and
Sublessee shall pay to Sublessor the amount of such Sublessee Surcharges within
ten (10) days after Sublessee’s receipt of such statement or demand; provided,
however, that in any instance in which Sublessee shall receive any such
statement or demand directly from Prime Landlord, Sublessee may pay the amount
of the same directly to Prime Landlord and provide a copy of same to Sublessor.
Sublessee shall have the right to make requests for additional or specific
services directly to the Prime Landlord to the extent permitted by the Prime
Landlord but shall provide Sublessor with notice or a copy of any such request.
(h) If payment of any Base Rent or additional rent shall not have been paid to
Sublessor by the fifth (5th) day after the date on which such amount was due and
payable, the interest and late charges set forth in the Prime Lease for any late
payments shall be due and payable by Sublessee on demand, which interest and
charges are agreed on by Sublessor and Sublessee as representative of the fair
and reasonable estimate of costs Sublessor will incur by reason of Sublessee’s
failure to make prompt payment. In the event of a default in payment of any
interest or late charges, Sublessor shall have (in addition to all other
remedies) the same rights as provided in this Sublease (including without
limitation the provisions of the Prime Lease incorporated by reference) for
nonpayment of Base Rent. Nothing contained in this Article and no acceptance of
interest or late charges by Sublessor shall be deemed to extend or change the
time for payment of Base Rent or additional rent.

 

6



--------------------------------------------------------------------------------



 



(i) Sublessee shall make arrangements to obtain electrical service for the 23rd
Floor Premises directly from the applicable utility company and shall pay when
due all charges for the electricity consumed in the 23rd Floor Premises and all
electric current used in the operation of the heating, ventilation and
air-conditioning servicing the 23rd Floor Premises (including the Floor Unit (as
defined in the Original Prime Lease)) and any supplemental air conditioning,
fans and motors. Sublessee shall continue, at its cost and expense, the
maintenance service agreement currently in place for the supplemental unit (or
an equivalent maintenance agreement) throughout the Sublease Term.
(j) Sublessee acknowledges that the 23rd Floor Premises are subject to
additional air-conditioning and cleaning/garbage removal costs. Sublessor shall
submit copies of any bills or invoices provided by Prime Landlord for such
additional services and Sublessee shall pay these additional costs as and when
the same become due.
4. Incorporation of Provisions of Prime Lease By Reference.
(a) Subject to the modifications set forth in this Article 4 and except as
otherwise provided in this Sublease or to the extent inconsistent with the
provisions herein, the terms, covenants and conditions of this Sublease shall be
the same as the terms, covenants and conditions contained in the Prime Lease,
all of which, as modified hereby, (i) are incorporated herein by reference,
(ii) are, as to those to be performed or complied with by the tenant named
therein, hereby assumed by Sublessee, and (iii) shall have the same force and
effect as though herein set forth at length and as though Sublessor and
Sublessee were respectively the “Owner”, “Landlord” and “Tenant” named therein
and as if the term “this lease” or “this Lease” as used therein referred to this
Sublease. All acts to be done by Sublessor, as tenant under the Prime Lease with
respect to the 23rd Floor Premises, and all obligations of Sublessor as tenant
to Prime Landlord under the Prime Lease, shall be done or performed by
Sublessee, except as otherwise expressly provided by this Sublease. Sublessee
shall not do, nor permit to be done, any act or thing which would result in an
increase of Sublessor’s Base Rent or additional rent or any other obligation or
liability of Sublessor under the Prime Lease or which is or, with notice or the
passage of time, would be a default under the Prime Lease. For the purposes of
incorporation herein, the terms of the Prime Lease are subject to the following
additional modifications:
(i) Subject to any other specific provisions contained in this Sublease
requiring the consent of Sublessor, in all provisions of the Prime Lease (under
the terms thereof and without regard to modifications thereof for purposes of
incorporation into this Sublease) requiring the approval or consent of Prime
Landlord, Sublessee shall be required to obtain the approval or consent of both
Sublessor and Prime Landlord. Sublessee shall provide Sublessor with notice and
copies of any consents or approvals it receives from Prime Landlord. Sublessor
shall not withhold or delay its consent to any matter to which Prime Landlord
has consented provided that a consent by Sublessor to the same shall not in any
way adversely affect Sublessor or its use or occupancy of the 25th Floor
Premises.
(ii) In all provisions of the Prime Lease requiring Sublessor, as tenant, to
submit, exhibit to, supply or provide Prime Landlord with evidence,
certificates, or any other matter or thing, Sublessee shall be required to
submit, exhibit to, supply or provide, the same to both Prime Landlord and
Sublessor.

 

7



--------------------------------------------------------------------------------



 



(iii) The following provisions of the Original Prime Lease are hereby deleted
for purposes of incorporation of the Prime Lease into this Sublease: Witnesseth
clause, Article 1 (except 1.03); Article 2 (except 2.01); 7.05; 7.06;
Article 10; 11.08; Article 12; 22.01; 23.05; 29.01 (except with respect to
notices to Prime Landlord); Article 33; the first sentence of Section 34.07;
Section 34.10; Section 34.19; and all of the First Amendment.
(iv) Wherever used in the Prime Lease, the term “term of this Lease”, “term” or
“Term” shall mean the 23rd Floor Sublease Term and the term “demised premises”,
“Demised Premises”, or “premises” shall mean the 23rd Floor Premises.
(b) Notwithstanding any provision of this Sublease or the Prime Lease as
incorporated herein by reference to the contrary, (i) representations and/or
warranties made by Prime Landlord under the Prime Lease, if any, shall be deemed
to be the representations and/or warranties, solely of Prime Landlord and not of
Sublessor, and (ii) Sublessor shall have no obligation to perform any work or
provide any services in or to the 23rd Floor Premises or to perform any other
obligation which is the obligation of Prime Landlord under the Prime Lease
(including, without limitation, the furnishing of heat, air conditioning, water,
cleaning, painting, electricity, installations, maintenance, repairs, or
elevator service), but Sublessee shall be entitled to have the benefit of all
work and services to be provided by Prime Landlord in or to the 23rd Floor
Premises, and all other obligations to be performed by Prime Landlord pursuant
to the Prime Lease.
(c) Furthermore, Sublessor shall not be responsible for any failure or
interruption, for any reason whatsoever, of the services or facilities that may
be appurtenant to or supplied at the 23rd Floor Premises by the Prime Landlord
or otherwise, including without limitation, heat, air conditioning, water,
elevator service and cleaning service, if any; and no failure to furnish, or
interruption of, any such services or facilities shall give rise to any
(i) abatement, diminution or reduction of Sublessee’s obligation under this
Sublease (except as may be provided therefor in the Prime Lease and actually
received under the Prime Lease), (ii) actual or constructive eviction, whether
in whole or in part (except as may be provided therefor in the Prime Lease and
actually received under the Prime Lease), or (iii) liability on the part of
Sublessor except, in each case, to the extent that the failure to obtain such an
abatement arises solely from Sublessor’s default beyond all notice and cure
periods under the Prime Lease (which does not result from or is otherwise
related or attributable to any corresponding default of Sublessee).
(d) Sublessee agrees that it shall be the sole responsibility of Prime Landlord
to provide any work, repairs, restoration, equipment, access and/or services to
and for the 23rd Floor Premises including, without limitation the items provided
in Sections 4.04, 7.05 and Article 19 of the Prime Lease as well as insurance
for the Building, except for such insurance as may be required of Sublessor as
tenant under the Prime Lease. Sublessee shall not have the right to require or
obtain performance by Sublessor, and Sublessee shall have no claim against
Sublessor, by reason of Prime Landlord’s failure or refusal to comply with any
of the terms of the Prime Lease on its part to be performed. Sublessor shall use
commercially reasonable efforts (to the extent such efforts require incurring
reasonable costs, such costs shall be promptly reimbursed by Sublessee to
Sublessor within ten (10) days after demand by

 

8



--------------------------------------------------------------------------------



 



Sublessor) to obtain such performance and compliance on the part of Prime
Landlord, but Sublessor shall not be obligated to commence any legal action or
proceeding against Prime Landlord. If Prime Landlord shall default in any of its
obligations to Sublessor with respect to the 23rd Floor Premises, Sublessee
shall have the right to notify Sublessor, and Sublessor shall promptly notify
Prime Landlord and demand performance. Sublessee shall be entitled to
participate with Sublessor in the enforcement of Sublessor’s rights against
Prime Landlord, but Sublessor shall have no obligation to bring any action or
proceeding or to take any steps to enforce Sublessor’s rights against Prime
Landlord. Sublessee acknowledges that except as otherwise specifically provided
in this Sublease, the failure of Prime Landlord to provide any services or to
comply with its obligations under the Prime Lease shall not entitle Sublessee to
any abatement or reduction in rent payable hereunder unless Sublessor receives
an equivalent abatement of rent or additional rent under the Prime Lease with
respect to the 23rd Floor Premises for such failure but Sublessee shall receive
its proportionate share of any reduction or abatement in rent received by
Sublessor with respect to the 23rd Floor Premises as and when actually received
by Sublessor. Notwithstanding the foregoing, in the event that Prime Landlord
shall default in any of its obligations to Sublessor under the Prime Lease with
respect to the 23rd Floor Premises and such default is continuing after any
applicable notice and cure periods or other reasonable time period, Sublessee
shall have the right to bring any action or proceeding to enforce Sublessor’s
rights against Prime Landlord in its own name or in Sublessor’s name (but only
if required to bar a defense on the basis of lack of privity or similar defense
or procedural rule) at Sublessee’s sole cost and expense, provided that
(x) Sublessee obtains Sublessor’s consent (which shall not be unreasonably
withheld) to bring an action against the Prime Landlord prior to commencing any
such action, (y) no default beyond any notice and cure periods on the part of
Sublessee exists under this Sublease, and (z) Sublessee shall indemnify and hold
harmless Sublessor from and against all liability, loss, damage or expense,
including, without limitation, reasonable attorneys’ fees, which Sublessor shall
suffer or incur by reason of any action that Sublessee brings against Prime
Landlord. Sublessor shall reasonably cooperate with Sublessee, at Sublessee’s
expense, in connection with any such action brought by Sublessee; provided,
however, that Sublessor shall not be required to cooperate to the extent
Sublessor could be subject to liability under the Prime Lease or if such action
may cause a default or cancellation, for failure or termination of the Prime
Lease.
(e) Sublessee agrees that Sublessor shall not be required to dispute any
determinations or other assertions or claims of Prime Landlord regarding the
obligations of Sublessor under the Prime Lease for which Sublessee is
responsible under the terms of this Sublease. In the event that Sublessee
notifies Sublessor that Sublessee would like Sublessor to dispute any
determination (or exercise any audit rights, if available to Sublessor under the
Prime Lease) or other assertions or claims of Prime Landlord under the Prime
Lease, and provided that Sublessor elects not to dispute any such
determinations, assertions or claims by Prime Landlord (or exercise any such
audit rights, if available), Sublessor agrees to notify Sublessee of such
election (with advance notice to Sublessee such that Sublessee has a reasonable
period of time to dispute same or exercise such rights before the effectiveness
of such determinations, assertions or claims) and hereby grants Sublessee the
right to dispute the same or exercise such rights in Sublessee’s own name with
Sublessor’s consent, such consent not to be unreasonably withheld or delayed,
and the right to resolve such disputes to its own satisfaction, provided that
(i) Sublessee shall bear any and all costs and expenses of any such dispute
and/or settlement and (ii) Sublessor shall not be bound, without its consent, by
any settlement, agreement or resolution reached by Sublessee and Prime Landlord
in regard to any such dispute, or by any decree, judgment or penalty resulting
therefrom.

 

9



--------------------------------------------------------------------------------



 



5. Condition of Premises. Sublessee has examined the 23rd Floor Premises and
shall accept the same in its “AS-IS” “WHERE IS” condition on the 23rd Floor
Sublease Commencement Date. Sublessee acknowledges and agrees that neither
Sublessor nor any of the Sublessor’s agents, employees or representatives have
made any representations or warranties, either express or implied, with respect
to the 23rd Floor Premises or the use thereof by Sublessee. Sublessee further
acknowledges and agrees that neither Sublessor nor Prime Landlord shall have any
construction obligation with respect to the 23rd Floor Premises or to otherwise
prepare the 23rd Floor Premises for Sublessee’s occupancy; provided, however,
Sublessor shall deliver the 23rd Floor Premises on the 23rd Floor Sublease
Commencement Date broom clean and vacant except that Sublessor shall not remove
the furniture currently existing in the 23rd Floor as further provided in
Article 20 hereof.
6. Notices.
(a) Any notice, statement, demand or other communication required to be given,
rendered or made by either party to the other, shall be in writing and shall be
deemed to have been properly given, rendered or made, if sent by overnight
courier, or if sent by registered or certified mail, return receipt requested,
addressed to the other party at the other party’s address hereinabove set forth
and shall be deemed to have been given, rendered or made on the second day after
so mailed. Either party may, by notice as aforesaid, designate a different
address or addresses for notices, statements, demands or other communications
intended for it.
(b) Each party hereto shall deliver to the other all notices, requests, demands
or other communications received by such party from Prime Landlord which relate
to the 23rd Floor Premises or any portion thereof, the Prime Lease or this
Sublease, immediately after receipt thereof from Prime Landlord.
7. Subordination.
(a) This Sublease is and shall be subject and subordinate to, all the covenants,
agreements, terms, provisions and conditions of the Prime Lease and any
amendments and supplements to the Prime Lease hereafter made between Prime
Landlord and Sublessor, provided that any such amendment or supplement to the
Prime Lease will not prevent the use by Sublessee of the 23rd Floor Premises in
accordance with the terms of this Sublease, materially increase the obligations
of Sublessee or materially decrease the rights of Sublessee under this Sublease
or shorten the 23rd Floor Sublease Term unless the same is expressly permitted
under the current terms of the Prime Lease and provided further that the
foregoing shall not diminish any existing rights of Sublessor under the Prime
Lease. Sublessor will provide notice to Sublessee prior to any material
modification of the Prime Lease that in any way affects Sublessee’s use or
occupancy of the 23rd Floor Premises. Sublessor shall not voluntarily terminate
the Prime Lease except as otherwise expressly provided in the Prime Lease under
the casualty and condemnation provisions thereof. This Sublease is subject and
subordinate to the Prime Lease and to all matters to which the Prime Lease is
subordinate including, without limitation, all ground or underlying Subleases
and to all mortgages which may now or hereafter affect such Subleases or the
real property of which the 23rd Floor Premises are a part and all renewals,
modifications, replacements and extensions of any of the foregoing. The
provisions of this Article 7 shall be self-operative and no further instrument
of subordination shall be required.

 

10



--------------------------------------------------------------------------------



 



(b) In the event of termination, re-entry or dispossess by Prime Landlord under
the Prime Lease, Prime Landlord may at its option, take over the right, title
and interest of Sublessor under this Sublease, and Sublessee shall, at Prime
Landlord’s option, attorn to Prime Landlord pursuant to the then executory
provisions of this Sublease except that Prime Landlord shall not (i) be liable
for any previous acts or omission of Sublessor under this Sublease or (ii) be
subject to any offset, not expressly provided in this Sublease, which thereto
accrued to Sublessee against Sublessor.
8. Sublessee’s Default.
(a) If Sublessee shall be in default of any term, covenant or condition of this
Sublease, Sublessor shall have available to it all of the remedies available to
Prime Landlord under the Prime Lease in the event of a like default or failure
on the part of the tenant thereunder. The mention in this Sublease of any
particular right or remedy shall not preclude Sublessor from exercising, any and
all other rights and remedies available to it under law.
(b) The time limits contained in the Prime Lease for the giving of notices,
making of demands or performing of any act, condition or covenant on the part of
the tenant thereunder, or for the exercise by the tenant thereunder of any right
(including any right to cure a default), remedy or option, are changed for the
purposes of incorporation herein by reference by shortening the same by three
(3) days in each instance, unless such time limit is ten (10) days or less, in
which event it shall be shortened by two (2) days (but in no event to less than
two (2) days), so that notices may be given, demands made, any act, condition or
covenant performed, or any right, remedy or option hereunder exercised by
Sublessor within the time limit relating thereto contained in the Prime Lease.
Notwithstanding anything to the contrary in this Sublease, if any of the express
provisions of this Sublease shall conflict with any of the provisions
incorporated by reference, such conflict shall be resolved in every instance in
favor of the express provisions of this Sublease.
(c) If the Prime Lease shall be terminated by reason of a default on the part of
Sublessee with respect to any of the terms or conditions of this Sublease,
Sublessor shall be entitled to either (i) recover from Sublessee as liquidated
damages (A) such amount or amounts as will be equal to the damages which Prime
Landlord shall recover from Sublessor in connection with such termination of the
Prime Lease, and (B) the expenses incurred by Sublessor in collecting amounts
referred to in clause (A) above, including, but not limited to, reasonable
attorneys’ fees and expenses, or (ii) recover from Sublessee the damages to
which Sublessor is entitled under the terms of this Sublease or the Prime Lease.
Regardless of whether Sublessor elects to recover damages pursuant to either
clause (i) or (ii) above, such election shall not preclude Sublessor from
exercising any or all of its other rights and remedies under this Sublease or
the Prime Lease, to the extent said rights and remedies are incorporated herein.

 

11



--------------------------------------------------------------------------------



 



9. Assignment and Subletting.
(a) Notwithstanding anything to the contrary herein or in the Prime Lease (under
the terms thereof and without regard to modifications thereof for purposes of
incorporation into this Sublease), Sublessee shall not, whether voluntarily,
involuntarily, or by operation of law or otherwise (i) assign or otherwise
transfer this Sublease or the term and estate hereby granted, (ii) further
sublet the 23rd Floor Premises or any part thereof, or allow the same to be used
or occupied by anyone other than Sublessee or in violation of Article 5 of the
Prime Lease, or (iii) mortgage, pledge, encumber or otherwise hypothecate this
Sublease or the 23rd Floor Premises or any part thereof in any manner
whatsoever, without in each instance obtaining the prior written consent of
(x) Prime Landlord, as provided in the Prime Lease and (y) Sublessor which
consent shall not be unreasonably withheld or delayed pursuant to the same
provisions of the Prime Lease requiring Prime Landlord’s consent.
(b) If this Sublease be assigned, whether or not in violation of the provisions
of this Sublease, Sublessor may collect rent from the assignee. If the 23rd
Floor Premises or any part thereof are further sublet or used or occupied by
anybody other than Sublessee, whether or not in violation of the provisions of
this Sublease, Sublessor may, after the occurrence of a default by Sublessee
hereunder, collect rent from the Sublessee or occupant. In either event,
Sublessor may apply the net amount collected to the Base Rent and additional
rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of this Article 9
hereof or any other provision of this Sublease, or the acceptance of the
assignee, Sublessee or occupant as Sublessee, or a Sublease of Sublessee from
the performance by Sublessee of Sublessee’s obligation under this Sublease. The
consent by Sublessor to any assignment, mortgaging, subletting or use or
occupancy by others shall not in any way be considered to relieve Sublessee from
obtaining the express written consent of Sublessor to any other or further
assignment, mortgaging or subletting or use or occupancy by others. In no event
shall Sublessee be relieved of any liability under this Sublease if the Sublease
is assigned or the 23rd Floor Premises are further sublet and Sublessee shall
indemnify and hold harmless Sublessor from and against any liability, fines,
suits, claims, demands, actions, damages, costs and expenses (including, but not
limited to, reasonable attorneys’ fees and expenses) of any kind or nature of
anyone whomsoever which are due to or arise out of any assignments, subleases or
proposed assignments or subleases by Sublessee.
(c) Sublessee agrees that (x) this Sublease is subject to all the terms,
covenants and conditions of the Prime Lease, (y) Sublessee shall not have the
right to further assignment, sublease or transfer without the consent of Prime
Landlord and Sublessor except that with respect to the first sub-subletting only
by Sublessee, Sublessor’s consent shall not be unreasonably withheld, subject to
compliance with the terms of the Prime Lease (including Section 11.06 thereof)
and (z) Sublessor may withhold its consent in its sole discretion to any further
sublease, assignment or transfer. In addition, Sublessee acknowledges that the
provisions of Section 11.05(e) of the Original Prime Lease shall apply hereto
and agrees that Sublessor shall be entitled to one hundred percent (100%) of any
excess rent or consideration payable as a result of any sublease of the 23rd
Floor Premises by Sublessee, to the extent that Sublessor is required to pay the
same to the Prime Landlord under the Prime Lease.

 

12



--------------------------------------------------------------------------------



 



(d) Notwithstanding the foregoing, to the extent permitted in the Prime Lease,
Sublessee shall have the right to assign this Sublease to any affiliate of
Sublessee or to any purchaser or successor by way of merger of Sublessee or to
sublease all or a portion of the 23rd Floor Premises to any affiliate of
Sublessee without Prime Landlord’s and Sublessor’s consent provided all the
requirements of “Tenant” and conditions under Sections 11.02 and 11.03 of the
Prime Lease are satisfied by Sublessee.
10. Indemnification.
(a) Sublessee shall not do or permit any act or thing upon the 23rd Floor
Premises which may subject Prime Landlord or Sublessor to any liability or
responsibility for injury or damage to persons or property or to any liability
by reason of any violation of law or of any legal requirement of any public
authority, but shall exercise such control over the 23rd Floor Premises as to
fully protect Prime Landlord and Sublessor against any such liability. Sublessee
shall indemnify and hold harmless Prime Landlord and Sublessor from and against
any and all liability, fines, suits, claims, demands, actions, damages, costs
and expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) of any kind or nature of anyone whomsoever which are due to or arise
out of (i) any breach, violation, non-observance or non-performance of any term,
covenant, or condition contained in this Sublease or the Prime Lease on the part
of Sublessee to be fulfilled, kept, observed or performed; and/or (ii) any
damage to property occasioned by Sublessee’s use or occupancy of the 23rd Floor
Premises; and/or (iii) any injury to any person or persons, including death
resulting at any time therefrom, occurring in or about the 23rd Floor Premises,
and caused by or resulting from the fault of the Sublessee, its agents,
employees, contractors, visitors, or licensees; provided, however, that nothing
in this Section 10(a) shall extend Sublessee’s indemnification obligation to any
damage or injury to the extent caused by reason of the gross negligence or
willful misconduct of Sublessor, Prime Landlord or their respective agents and
employees or arising from acts or omissions of third parties prior to the 23rd
Floor Sublease Commencement Date.
(b) Sublessor shall indemnify and hold harmless Prime Landlord and Sublessee
from and against any and all liability, fines, suits, claims, demands, actions,
damages, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and expenses) of any kind or nature of anyone whomsoever which
are due to or arise out of (i) any breach, violation, non-observance or
non-performance of any term, covenant, or condition contained in this Sublease
on the part of Sublessor to be fulfilled, kept, observed or performed; and/or
(ii) any injury to any person or persons, including death resulting at any time
therefrom, occurring in or about the 23rd Floor Premises, and caused by or
resulting from the fault of the Sublessor, its agents, employees, contractors,
visitors, or licensees and which arose prior to the 23rd Floor Sublease
Commencement Date.

 

13



--------------------------------------------------------------------------------



 



11. Security. In order to secure the performance and observance of its
obligations hereunder, Sublessee shall deposit with Sublessor, upon Sublessee’s
execution hereof, One Hundred Eighty-One Thousand Six Hundred and Twelve Dollars
and 25/100 ($181,612.25) (the “Security Deposit”).
(a) Sublessee shall deliver the Security Deposit to Sublessor in the form of a
clean, irrevocable letter of credit in the amount of the Security Deposit, in
the form attached hereto as Exhibit A or such other form as shall be approved by
Sublessor (the “Letter of Credit”) issued by and drawable upon any commercial
bank, trust company, national banking association or savings and loan
association with offices for banking and drawing purposes in New York City, (the
“Issuing Bank”), which has outstanding unsecured, uninsured and unguaranteed
indebtedness, or shall have issued a letter of credit or other credit facility
that constitutes the primary security for any outstanding indebtedness (which is
otherwise uninsured and unguaranteed), that is then rated, without regard to
qualification of such rating by symbols such as “+” or “-” or numerical
notation, “Aa” or better by Moody’s Investors Service and “AA” or better by
Standard & Poor’s Ratings Service (and is not on credit-watch with negative
implications). The Letter of Credit shall (i) name Sublessor as beneficiary,
(ii) be in the amount of the Security Deposit, (iii) have a term of not less
than one year, (iv) permit multiple drawings, (v) be fully transferable by
Sublessor multiple times without the consent of Sublessee, (vi) be payable to
Sublessor or an authorized representative of Sublessor upon presentation of only
the Letter of Credit and a sight draft and shall not contain as a condition to a
draw the requirement of Sublessor’s certification or other statement as to the
existence of Sublessee’s default, and (vii) otherwise be in form and content
reasonably satisfactory to Sublessor. If upon any transfer of the Letter of
Credit by Sublessor, any fees or charges shall be so imposed, then such fees or
charges shall be paid by Sublessor. The Letter of Credit shall provide that it
shall be deemed automatically renewed, without amendment, for consecutive
periods of one year each thereafter during the Sublease Term through the date
that is at least thirty (30) days after the Sublease Expiration Date, unless the
Issuing Bank sends a notice (the “Non-Renewal Notice”) to Sublessor by certified
mail, return receipt requested, not less than sixty (60) days prior to the
then-current expiration date of the Letter of Credit, stating that the Issuing
Bank has elected not to renew the Letter of Credit. Except as otherwise
provided, herein, Sublessee shall obtain, throughout the Sublease Term, in the
event of the termination of the Letter of Credit, replacement letters of credit
in lieu thereof no later than thirty (30) days prior to any non-renewal of the
Letter of Credit. If Sublessee fails to obtain any replacement of the Letter of
Credit within the time frames specified herein, Sublessor shall have the right,
to draw the full amount of the Letter of Credit, by sight draft on the Issuing
Bank, and shall thereafter hold or apply the cash proceeds of the Letter of
Credit pursuant to the terms of this Section 11. The Letter of Credit shall
state that drafts drawn under and in compliance with the terms of the Letter of
Credit will be duly honored upon presentation to the Issuing Bank at an office
location in New York City. The Letter of Credit shall be subject in all respects
to the International Standby Practices 1998, International Chamber of Commerce
Publication No. 590. Sublessee shall cooperate, at Sublessee’s expense, with
Sublessor to promptly execute and deliver to Sublessor any and all
modifications, amendments, and replacements of the Letter of Credit, as
Sublessor may reasonably request to carry out the intent, terms and conditions
of this Section 11.
(b) If Sublessee shall be in default of any of the terms, covenants or
conditions of this Sublease beyond applicable grace and cure periods, the
Sublessor may receive all or a portion of the Security Deposit represented by
the Letter of Credit and use, apply or retain the whole or any part of such
proceeds, as the case may be, to the extent required to pay any and all amounts
owed by Sublessee to Sublessor pursuant to the provisions of this Sublease.
Sublessor shall have the right to apply any part of the Security Deposit to cure
any default of Sublessee, without notice to Sublessee, and regardless of the
exercise of any other remedy Sublessor may have by reason of such default. If
Sublessor uses, applies or retains any part of the Security Deposit, Sublessee,
within five (5) business days after Sublessor’s demand shall deliver to
Sublessor an amendment of the Letter of Credit that increases the amount thereof
so applied or retained, or provide Sublessor with an additional letter of credit
in the amount so applied or retained so that the Sublessor shall have the full
Security Deposit on hand at all times during the Sublease Term.

 

14



--------------------------------------------------------------------------------



 



(c) Sublessor acknowledges that it is holding a letter of credit in the amount
of $ 108,150.68. Sublessee may satisfy the requirements for providing the Letter
of Credit hereunder by either delivering an additional Letter of Credit to
Sublessor in the amount of $ 73,461.57 or providing a new Letter of Credit to
Sublessor for the full amount of the Security Deposit and Sublessor shall
thereafter promptly return the existing Letter of Credit to Sublessee. If the
current Letter of Credit shall continue to be used, Sublessee hereby waives any
rights it has to obtain the return of such Letter of Credit under the 25th Floor
Sublease and the terms of this Sublease only shall hereafter apply to the
existing Letter of Credit.
(d) If this Sublease expires prior to the Sublease Expiration Date, Sublessor
shall return the original Letter of Credit to Sublessee thirty (30) days after
such earlier termination date provided that at that time Sublessor shall not
have any reason to draw down on the Letter of Credit pursuant to the terms of
this Sublease.
(e) Notwithstanding the foregoing, if the Letter of Credit required hereunder
has not been issued as of the date that Sublessee executes and delivers this
Sublease to Sublessor, Sublessee shall use its best efforts to deliver such
Letter of Credit to Sublessor no later than the date which is forty-five
(45) days after an original of this Sublease executed by Sublessee is delivered
to Sublessor. If such Letter of Credit is not delivered within said forty-five
(45) day period, Sublessee shall, instead, provide the additional required
Security Deposit by check made payable to Sublessor. Sublessor shall not be
required to deposit the cash portion of the Security Deposit in an interest
bearing account and Sublessee hereby waives any rights to interest earned on the
cash portion of the Security Deposit. If Sublessor uses any part of the cash
Security Deposit as provided in this Sublease, then Sublessee shall pay to
Sublessor within ten (10) days after demand the amount so applied in order to
restore the Security Deposit to its original amount. Within four (4) business
days after Sublessor’s receipt of the additional Letter of Credit required
hereunder, Sublessor shall return the corresponding portion of the cash Security
Deposit then held by Sublessor to Sublessee by check payable to Sublessee. If
Sublessor fails to so return such cash portion of the Security Deposit to
Sublessee within the prescribed four business day period, then Sublessor shall
pay Sublessee interest thereon at an annual rate of three percent (3%)
commencing on the fifth business day after Sublessor fails to deliver such cash
portion of the Security Deposit to Sublessee as required and ending on the day
that Sublessor so delivers such cash Security Deposit to Sublessee. If Sublessee
fails to provide the Letter of Credit or the additional cash portion of the
Security Deposit within the forty-five (45) day period referenced above,
Sublessee shall be deemed to be in default of this Sublease.

 

15



--------------------------------------------------------------------------------



 



12. Alterations. Sublessee shall not make or permit the making of any
alteration, addition, change, replacement, installation or addition in or to the
23rd Floor Premises without in each instance obtaining the prior written consent
of (x) Prime Landlord pursuant to the terms of the Prime Lease and (y) Sublessor
which consent of Sublessor shall not be unreasonably withheld, conditioned or
delayed provided that (i) such alterations are consistent with and are for the
purposes of a first-class office use, (ii) are in compliance with all provisions
of the Prime Lease, (iii) Prime Landlord shall have granted its consent to such
alterations, if required under the Prime Lease and (iv) the proposed alteration
does not in any way affect or change the existing wiring or telecommunications
systems in the 23rd Floor Premises. Notwithstanding anything to the contrary
herein, Sublessee shall be required to remove any alterations, additions,
changes, replacements, installations or additions to the 23rd Floor Premises
made by Sublessee prior to the Sublease Expiration Date, to the extent the same
are or may be required to be removed under the Prime Lease. Sublessee shall not
be required to remove any improvements made to the 23rd Floor Premises by
Sublessor prior to the 23rd Floor Sublease Commencement Date provided, however,
that Sublessee shall pay for any additional costs incurred by Sublessor to
remove such alterations to the extent such additional costs are the result of
any (x) alterations made to the 23rd Floor Premises by or on behalf of Sublessee
after the 23rd Floor Sublease Commencement Date, (y) default by Sublessee under
this Sublease and/or (z) failure by Sublessee to vacate the 23rd Floor Premises
as required under this Sublease.
13. Brokerage. Sublessor and Sublessee represent and warrant to each other that
Studley, Inc. and George Comfort and Sons, Inc. (collectively the “Brokers”) are
the only real estate brokers or agents with which each has had dealings, either
direct or indirect, in connection with this transaction. Sublessor shall pay any
brokerage commissions to the Brokers pursuant to a separate agreement or
agreements between Sublessor and the Brokers. Each of Sublessor and Sublessee
shall indemnify, and hold the other harmless from and against any loss or
damage, including attorneys’ fees and expenses, resulting from a
misrepresentation or failure to perform by such party under this Article. The
provisions of this Section shall survive the expiration or earlier termination
of this Sublease.
14. Successors and Assigns. The provisions of this Sublease, except as herein
otherwise specifically provided, shall extend to, bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns. If
Sublessor assigns or transfers the leasehold estate under the Prime Lease,
Sublessor shall be relieved and freed of all obligations under this Sublease to
the extent such obligations are expressly assumed by the assignee or transferee.
15. Insurance. Sublessee shall maintain throughout the term of this Sublease,
for the benefit of Sublessor and Prime Landlord naming each as additional
insureds, such insurance as Sublessor shall be required to provide pursuant to
the terms of the Prime Lease. Sublessee agrees that certificates of all such
policies shall be delivered to Sublessor and Prime Landlord on or before the
23rd Floor Sublease Commencement Date.
16. Right to Cure Sublessee’s Defaults. If Sublessee shall at any time fail to
make any payment or perform any other of its obligations hereunder beyond any
applicable grace or cure period, then Sublessor shall have the right, but not
the obligation, and without waiving or releasing Sublessee from any obligations
of Sublessee hereunder, to make such payment or perform such other obligation of
Sublessee in such manner and to such extent as Sublessor shall deem necessary,
and in exercising any such right, to pay any incidental costs and expenses,
including reasonable attorneys’ fees and expenses. Sublessee shall pay to
Sublessor upon demand all sums so paid by Sublessor and all incidental costs and
expenses of Sublessor in connection herewith, together with interest thereon at
the rate of one and one-half percent (1.5%) per calendar month or any part
thereof or the then maximum lawful interest rate, whichever shall be less, from
the date of the making of such expenditures.

 

16



--------------------------------------------------------------------------------



 



17. Termination of Prime Lease. If for any reason the term of the Prime Lease
shall terminate prior to the expiration date of this Sublease, this Sublease
shall thereupon be terminated and Sublessor shall not be liable to Sublessee by
reason thereof unless said termination shall have been effected because of the
breach or default of Sublessor under the Prime Lease not caused or arising out
of the negligence, misconduct or breach of the provisions of this Sublease by
Sublessee, and/or its principals, partners, officers, employees, agents,
contractors, subcontractors, guests and/or invitees, or any person claiming by,
through or under Sublessee.
18. Prime Landlord Consent. Wherever in this Sublease Sublessee is required to
obtain Sublessor’s consent or approval, Sublessee understands that Sublessor may
be required to first obtain the consent or approval of Prime Landlord. Sublessor
shall use commercially reasonable efforts, (to the extent such efforts require
incurring reasonable costs, such costs shall be promptly reimbursed by Sublessee
to Sublessor within ten (10) days after demand by Sublessor), to obtain Prime
Landlord’s consent or approval (to the extent required); provided, however, the
use of commercially reasonable efforts shall not include the commencement of any
type of action against Prime Landlord to obtain such consent or approval. If
Prime Landlord should refuse such consent or approval, Sublessor shall be
released of any obligation to grant its consent or approval. Sublessee agrees,
at its sole cost and expense, to pay any and all charges which may be due to
Prime Landlord under the Prime Lease for any approvals by Prime Landlord with
respect to the 23rd Floor Premises within ten (10) days after rendition of a
bill for same by Sublessor; provided, however, that Sublessee shall pay for any
charges that may be imposed by Prime Landlord in connection with its consent to
this Sublease immediately upon demand by Prime Landlord. If the Prime Landlord’s
consent to this Sublease or Sublessor’s occupancy of the 23rd Floor Premises
pursuant to this Sublease is not received within thirty (30) days after the date
this Sublease is fully executed by both Sublessor and Sublessee, either
Sublessor or Sublessee may elect to cancel this Sublease by giving notice to the
other any time thereafter, but prior to Prime Landlord’s consent being received
by either party. If notice of cancellation has been given in accordance with the
provisions of this Section 18, then (i) Sublessor shall not be obligated to take
further action to obtain such consent, (ii) Sublessor shall promptly return any
advance rent, or Security Deposit paid by Sublessee upon the execution hereof in
connection with this Sublease, (iii) Sublessee shall relinquish any rights or
claims it may have with respect to the 23rd Floor Premises and (iv) the 25th
Floor Sublease shall not be terminated, but shall continue in full force and
effect. Notwithstanding any provision contained in this Section 18, Sublessee
shall not be required to reimburse Sublessor for attorneys’ fees and other costs
incurred by Sublessor in connection with the preparation, negotiation and
execution of this Sublease.
19. Holdover. If Sublessee shall hold over or remain in possession of any
portion of the 23rd Floor Premises beyond the expiration date of this Sublease
or the Prime Lease, Sublessee shall be liable to Sublessor not only for amounts
due by Sublessor pursuant to the terms of the Prime Lease but for such
additional damages as Sublessor may be liable on account of such holding over by
Sublessee and Sublessee shall indemnify Sublessor for any charges or costs
incurred by Sublessor due to Sublessee’s holding over in the 23rd Floor
Premises.

 

17



--------------------------------------------------------------------------------



 



20. Furniture. Sublessee shall leave and not remove any of the furniture
identified on Exhibit B hereto on the 25th Floor Premises (the “25th Floor
Furniture”) and represents that the 25th Floor Furniture is in good condition,
subject to ordinary wear and tear from use during Sublessee’s occupancy of the
25th Floor Premises during the term of the 25th Floor Sulbease. Sublessee hereby
waives all rights it has to the 25th Floor Furniture as of the 23rd Floor
Sublease Commencement Date and represents that no Title Transfer (as defined in
the 25th Floor Sublease) occurred with respect to the 25th Floor Furniture.
Sublessor shall leave the furniture currently existing on the 23rd Floor
Premises and shown on Exhibit D hereto (collectively the “23rd Floor Furniture”)
in the 23rd Floor Premises for Sublessee’s use during the 23rd Floor Sublease
Term. Except for the 23rd Floor Furniture, Sublessor shall remove all other
items of furniture in the 23rd Floor Premises prior to the 23rd Floor Sublease
Commencement Date. Sublessee acknowledges that it is aware of the physical
condition of the 23rd Floor Furniture and agrees to accept same in their “as is”
and “where is” condition on the date hereof, ordinary wear and tear and damage
by casualty or any other matter excepted without representation or warranty by
Sublessor as to its condition, state of repair or suitability for Sublessee’s
use or any other matter related thereto and Sublessor shall have no liability or
obligations of any nature whatsoever to Sublessee with respect to the 23rd Floor
Furniture. Provided that this Sublease is not terminated prior to September 29,
2016 due to any default or breach by Sublessee, then title to the 23rd Floor
Furniture shall automatically be transferred to Sublessee without further
consideration one (1) day prior to the Sublease Expiration Date (the “Title
Transfer”), and such title to the 23rd Floor Furniture shall automatically be
deemed to have been accepted by Sublessee. Provided the Title Transfer occurs,
Sublessee, at Sublessee’s cost and expense shall remove the 23rd Floor Furniture
from the 23rd Floor Premises (together with all other property of Sublessee) no
later than the Sublease Expiration Date and Sublessee shall repair all damage
occasioned by the removal of the 23rd Floor Furniture from the 23rd Floor
Premises. Sublessee shall indemnify and hold harmless Sublessor against and from
any and all transfer or sales taxes incurred or arising from the transfer of the
23rd Floor Furniture to the Sublessee. Such indemnification shall include
reasonable attorneys’ fees or disbursements paid or incurred in connection with
the enforcement of the foregoing indemnification. The obligations of Sublessee
under this Section 20 shall survive the expiration or termination of the 23rd
Floor Sublease Term.
21. Casualty and Condemnation. Sublessee shall promptly advise Sublessor if the
23rd Floor Premises are damaged by fire or casualty. Notwithstanding anything to
the contrary contained in this Sublease or in the Prime Lease, if the whole or
any part of the 23rd Floor Premises shall be damaged by fire or casualty or is
the subject of a condemnation, and if the Prime Lease is not terminated on
account thereof by the Prime Landlord or Sublessor, then this Sublease shall
remain in full force and effect and Sublessee’s obligation to pay Base Rent and
any additional rent for the 23rd Floor Premises shall abate if and to the extent
Base Rent and additional rent, as the case may be, payable by Sublessor under
the Prime Lease for the 23rd Floor Premises is abated pursuant to the terms of
the Prime Lease, provided, however, that if Sublessor is entitled to terminate
the Prime Lease by reason of such casualty

 

18



--------------------------------------------------------------------------------



 



or condemnation, Sublessee may terminate this Sublease as to any corresponding
part of the 23rd Floor Premises by written notice to Sublessor prior to the time
Sublessor is required to give notice to Prime Landlord under the terms of the
Prime Lease and this Sublease shall so terminate provided further that the Prime
Lease and all Sublessor’s obligations under the Prime Lease with respect to the
23rd Floor Premises are correspondingly terminated. Sublessor shall not
terminate or consent to termination of the Prime Lease in the event of casualty
or condemnation pursuant to the terms of the Prime Lease without prior written
consent of Sublessee, provided on condition that if Sublessee denies its consent
to any such termination, then Sublessee shall pay all rent, costs and expenses,
if any, payable with respect to or by reason of the decision not to terminate
the Prime Lease including, without limitation, all rent and additional rent
payable under the Prime Lease for the 23rd Floor Premises and the 25th Floor
Premises, and shall indemnify and hold harmless Sublessor for all damages, costs
and expenses that Sublessor incurs as a result of the Sublesee’s choice not to
consent to such termination.
22. Enforcement. If any provisions of this Sublease or the application thereof
to any person or circumstances shall, for any reason and to any extent, be
invalid or unenforceable, the remainder of this Sublease and the application of
that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law. This Sublease shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Sublease to be drafted. Each covenant, agreement,
obligation or other provision of this Sublease on Sublessee’s part to be
performed, shall be deemed and construed as a separate and independent covenant
of Sublessee, not depending on any other provision of this Sublease. All terms
and words used in this Sublease shall be deemed to include any other number and
any other gender as the context may require.
23. Signage. Sublessee shall have the right to display its signage on the 23rd
Floor Premises if and to the extent permitted by Prime Landlord and in
accordance with the terms of the Prime Lease.
24. Recording. Sublessee shall not record this Sublease nor any memorandum
thereof.
25. No Oral Modification. This Sublease may not be modified orally, but only in
a writing signed by both parties.
26. New York Law. This Sublease shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York.
27. Entire Agreement. This Sublease constitutes the entire agreement between the
parties with respect to the 23rd Floor Premises and all representations and
understandings have been merged herein. This Sublease cannot be changed or
terminated orally or in any manner other than by a written agreement executed by
both parties.

 

19



--------------------------------------------------------------------------------



 



28. Representations and Warranties. (a) Sublessor represents and warrants to
Sublessee as follows as of the date of execution and delivery of this Sublease
that:
(i) The Prime Lease is in full force and effect;
(ii) The Prime Lease has not been modified, amended or supplemented;
(iii) Sublessor has not received any written notice of any default by Sublessor
under the Prime Lease, which default remains uncured;
(iv) Sublessor holds the entire tenant’s interest in the 23rd Floor Premises
under the Prime Lease free and clear of any liens, claims, mortgages, charges or
encumbrances, subleases and occupancies (other than this Sublease and the Prime
Lease), other than matters to which the tenancy of this Sublessor, as tenant
under the Prime Lease, is or may be subordinate;
(v) There is no litigation or bankruptcy or insolvency proceedings pending or
threatened against Sublessor with respect to the 23rd Floor Premises or which
would prevent Sublessor from performing its obligations under this Sublease;
(vi) Sublessor has not received any written notice of any default from Prime
Landlord for the 25th Floor Premises; and
(vii) Sublessor has not given or received any notice of any default under any
provision of the 25th Floor Sublease.
(b) Sublessee represents and warrants to Sublessor as follows as of the date of
execution of this Sublease that:
(i) the 25th Floor Sublease is in full force and effect;
(ii) Sublessee has not received any written notice of any default by Prime
Landlord for the 25th Floor Premises;
(iii) Sublessee has not given or received any notice of any default under any
provision of the 25th Floor Sublease.
29. Authority.
(a) Sublessee represents and warrants to Sublessor that (i) Sublessee is duly
organized, validly existing and in good standing under the laws of the State of
New York, and has the full right and authority to enter into this Sublease; and
(ii) the execution, delivery and performance of this Sublease by Sublessee:
(x) has been duly authorized, (y) does not conflict with any provisions of any
instrument to which Sublessee is a party or by which Sublessee is bound, and (z)
constitutes a valid, legal and binding obligation of Sublessee.
(b) Sublessor represents and warrants to Sublessee that (i) Sublessor is duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has the authority to do business in the State of New York, and has the
full right and authority to enter into this Sublease; and (ii) the execution,
delivery and performance of this Sublease by Sublessor: (x) has been duly
authorized, (y) does not conflict with any provisions of any instrument to which
Sublessor is a party or by which Sublessor is bound, and (z) constitutes a
valid, legal and binding obligation of Sublessor.

 

20



--------------------------------------------------------------------------------



 



30. Counterparts. This Sublease may be executed in several counterparts, each of
which shall be deemed an original. Such counterparts constitute but one and the
same instrument, which may be sufficiently evidenced by one counterpart.
Facsimile signatures on these instruments shall be binding with the same force
and effect as original signatures.
31. Quiet Enjoyment. So long as Sublessee pays the Base Rent and additional rent
and performs all its other obligations hereunder, Sublessee may lawfully and
quietly hold and enjoy the 23rd Floor Premises during the 23rd Floor Sublease
Term without disturbance from Sublessor, subject to the terms and provisions of
this Sublease and the Prime Lease.
32. Subordination of Renewal Option. Sublessor hereby waives any rights it may
have to renew the term of the Prime Lease, including, but not limited to,
Sublessor’s renewal option set forth in Section 11 of the First Amendment, and
agrees that Sublessor shall not exercise any such renewal rights or agree to any
other lease or occupancy arrangement for the 23rd Floor Premises for any time
beyond the 23rd Floor Sublease Term, without the prior written consent of
Subleasee, which consent may be withheld in Sublessee’s sole discretion.

 

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be executed
as of the day and year first above written.

         
 
  SUBLESSOR:    
 
       
 
  Primus Financial Products, LLC    
 
       
 
  /s/ Richard Claiden
 
Name: Richard Claiden    
 
  Its: Chief Executive Officer    
 
       
 
  SUBLESSEE:    
 
       
 
  Seaport Group Leasing, LLC    
 
       
 
  By: The Seaport Group, LLC, its sole member    
 
       
 
  /s/ Michael J. Meagher
 
Name: Michael J. Meagher    
 
  Its: Managing Member    

Sublessee’s Federal Tax Identification No.                          
                                      

 

22



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LETTER OF CREDIT
[LETTERHEAD OF ISSUING BANK]
LETTER OF CREDIT DEPARTMENT
Issue Date:                                                                   ,
2010                       Our Number:                            
              
No.                                                                      
               
Irrevocable Commercial Letter of Credit

         
Applicant:
     
 
     
Beneficiary:
  [Sublessor]  
 
     
Amount (U.S.):
  $[Full amount of Security Deposit]  
 
     
Expiry:
  [Expiration Date of the Sublease]

Gentlemen:
For the account of Applicant we hereby establish this Irrevocable Letter of
Credit No.                                             in your favor for an
amount of up to $                                            effective
immediately, available by your drafts at sight when accompanied by this
Irrevocable Letter of Credit.
All drafts must be marked “Drawn under                           
                Bank, Irrevocable Letter of Credit No.                
                             dated                                             ,
2010.”
It is a condition of this Irrevocable Letter of Credit that it shall be payable
in multiple drafts and shall be fully transferable by Beneficiary multiple times
without any fees or charges payable by Beneficiary in connection therewith.
It is a condition of this Irrevocable Letter of Credit that it shall be
automatically extended for additional periods of one year from the present or
any future expiry date, unless, at least 60 days prior to any such expiry date,
we notify you in writing at the above address, by certified or registered mail,
return receipt requested, that we elect not to renew this Irrevocable Letter of
Credit for such additional period. Upon receipt by you of such notice, you may
draw drafts on us at sight for an amount not to exceed the balance remaining in
this Irrevocable Letter of Credit within the then applicable expiry date.
We hereby agree with you that drafts drawn under and in accordance with the
terms of this Irrevocable Letter of Credit will be duly honored by us on
delivery of this Irrevocable Letter of Credit to this office as follows: [Bank
address, including floor and attn. — THIS ADDRESS MUST BE IN MANHATTAN OR WITHIN
A REASONABLE DISTANCE THEREOF].

 

 



--------------------------------------------------------------------------------



 



In the event that the Applicants becomes a debtor in a case under Title 11 of
the United States Code (the “Bankruptcy Code”), or in any other insolvency or
similar proceeding, our obligations to the Beneficiary hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended, stayed, terminated
or otherwise affected by reason thereof or by reason of any provisions of the
Bankruptcy Code (including, but not limited to, Section 362 and 502(b) of the
Bankruptcy code), or the provisions of any other insolvency or similar law.
This credit is subject to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590; provided, however, that
in the event the expiration date occurs during an interruption of our business
of the type described in such publication, then the expiration date shall be
deemed to be automatically extended until the date which shall be five (5) days
after the resumption of our business.

         
 
 
 
Authorized Signature    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
25th FLOOR FURNITURE
TRADING ROOM
(16) Woodtronics Trading Desks, each desk 60" x 38" to center of spline — Black
metal structure, curvilinear cherry wood surfaces, flush self venting spline,
cpu cart, mobile pedestal in black laminate.
(16) Ergonomic task chairs with arms, red upholstery.
(1) Built-in cherry lateral filing credenza 146" x 28" with eight file drawers.
(1) Built-in cherry lateral filing credenza 72" x 28" with four file drawers.
(2) Flatscreen televisions
(All quad-type monitor arms and all telephones, including wall-mounted phone in
server room to be removed.)
PRIVATE OFFICE #1
U configuration desk 66" x 30" with side surface and back unit with lateral
file, cherry. Includes wall mounted overhead storage, task light and tack board.
Desk Chair with arms, black leather.
(2) Guest/pull-up chairs, wood frame, upholstered seat.
Marker board.
PRIVATE OFFICE #2 (corner)
Double pedestal desk 72" x 36", cherry. Computer side table, cherry, with
articulating keyboard arm. Lateral filing credenza 72" x 22", cherry.
(2) Guest/pull-up chairs, wood frame and upholstered seat. Marker board.
PRIVATE OFFICE #3
U shape desk 66" x 30" with side surface and back unit with lateral file,
cherry. No overhead storage. Desk Chair with arms, black leather.
(2) Guest/pull-up chairs, wood frames and upholstered seat.
CONFERENCE ROOM
Conference table, 96" x 42", cherry, with connectivity at table top. Credenza
36" x 22" with doors.
(6) conference chairs with arms. Black leather.
(1) flatscreen television

 

 



--------------------------------------------------------------------------------



 



WORKSTATION AREA
(4) Knoll workstations, each is 72" x 72", low tackable fabric wrapped panels,
black perforated metal, wood worksurfaces.
(4) Ergonomic task chairs with arms, red upholstery.
(4) Articulating keyboard arms.
(3) five drawer lateral files30" wide.
(All computers, monitors, stands, servers, printers and any other associated
computer equipment shall be removed.)
PANTRY
Refrigerator with bottom freezer, GE Monogram, stainless steel.
Ice maker, stainless steel.
Dishwasher, stainless steel.
Microwave, stainless steel.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
COMMENCEMENT DATE AGREEMENT
This Commencement Date Agreement (the “Agreement”) is entered into as of      
                                      , 2009, in accordance with the terms of
that certain Sublease dated as of                                             ,
2010 (the “Sublease”), between PRIMUS FINANCIAL PRODUCTS, LLC, a Delaware
limited liability company (“Sublessor”), and SEAPORT GROUP LEASING, LLC,
[confirm] a New York limited liability company (“Sublessee”), pursuant to which
Sublessee subleases from Sublessor certain Premises on the 23rd Floor of that
certain building known as 360 Madison Avenue, New York, New York (the
“Premises”).
Sublessor and Sublessee agree that the Sublease Commencement Date (as such term
is defined in the Sublease) of the Sublease is                        
                   , 2011.
IN WITNESS WHEREOF, Sublessor and Sublessee have entered into this Commencement
Date Agreement as of the date first set forth above.

     
SUBLESSOR:
  SUBLESSEE:
 
   
PRIMUS FINANCIAL PRODUCTS, LLC
  SEAPORT GROUP LEASING, LLC
 
   
 
  By: The Seaport Group, LLC, its sole member

     
 
Name:
   
Title:
   

         
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
23rd FLOOR FURNITURE

 

